INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Dalal requested the interview to discuss the Applicant’s response filed on June 23, 2021 (hereinafter the “Jun 2021 Amendment”) to the outstanding Office action mailed March 24, 2021 (hereinafter the “Mar 2021 Action”).  While Examiner Whittington requested an agenda so Mr. Dalal could highlight any specific arguments, no agenda was provided for the interview.
At the start of the interview, Examiners noted that since Applicant has already filed a response, the interview would be limited to Applicant highlighting arguments provided in the response.  Examiners further noted that any substantive response filed after this interview must meet the requirements of a supplemental response.
During the interview, the parties discussed the amendments to the claims and the arguments provided in the Jun 2021 Amendment.  No final determination or agreement was made with regard to the claims or the rejections thereof.
Furthermore, the Examiners noted that the Jun 2021 Amendment was not fully compliant with 37 C.F.R. §1.173 because this response did not provide an explanation of support for all claim changes.  Examiners also noted that the reissue declaration filed June 23, 2021 was missing additional sheets noted within the document.  In view of these minor informalities, Examiners gave Applicant until Friday June 16, 2021 to correct these non-substantive issues.  Otherwise, Examiners would be required to mail a Notice of Non-Responsive Amendment.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992